Citation Nr: 0011551	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-20 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 30 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for PTSD and assigned a 30 percent disability rating 
effective August 26, 1992.  


REMAND

The veteran claims that his service-connected PTSD is more 
disabling than currently evaluated.  This is an original 
claim placed in appellate status by a notice of disagreement 
(NOD) taking exception with the initial rating award.  
Accordingly, his claim must be deemed "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), and VA's duty to assist 
arises.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims). 
The Fenderson case requires consideration be given to stage 
ratings in claims arising out of the original grant of 
service connection.  The severity of the veteran's disability 
must be evaluated from the effective date of service 
connection through the present.  Fenderson, 12 Vet App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran reopened his claim for PTSD in August 1992.  By a 
Board decision dated November 1997, the veteran was granted 
service connection for PTSD based on combat in Vietnam.  The 
RO issued a rating decision dated January 1998 assigning a 30 
percent evaluation effective August 26, 1992.  However, the 
Board first notes that it appears that the RO has only 
formally considered the rating criteria in effect after 
November 1996.  Effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders.  See 38 C.F.R. §§ 4.125-4.132 (1996); 
see also 61 Fed. Reg. 52695-52702 (1996).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant will 
apply, absent congressional intent to the contrary.  See 
Karnes v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, these regulations cannot be applied prior to their 
effective date, see 38 U.S.C.A. § 5110(g).

Under the circumstances, the veteran's increased rating claim 
must also be reviewed by the RO in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claim was filed.  Also, consideration must be given to the 
application of staged ratings.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should adjudicate the issue of 
entitlement ton an assignment of a higher 
disability evaluation for PTSD under both 
the old and the revised regulations 
pertaining to rating of psychiatric 
disorders, the latter to take effect only 
from November 7, 1996.  Also, the RO is 
to consider the application of stage 
ratings as set forth in Fenderson, supra.  
Should the decision remain adverse to the 
veteran, he and his representative, 
should be furnished with a Supplemental 
Statement of the Case citing the old and 
new criteria for rating psychiatric 
disorders prior to and after November 7, 
1997, and be afforded the opportunity to 
respond.

The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



